67 S.E.2d 647 (1951)
234 N.C. 501
MAULDIN et al.
v.
McADEN et al.
No. 529.
Supreme Court of North Carolina.
November 21, 1951.
*649 Brock Barkley, Charlotte, for plaintiffs, appellees.
Taliaferro, Clarkson & Grier, Charlotte, for defendants, appellants.
DEVIN, Chief Justice.
The defendants, who constitute the Board of County Commissioners of Mecklenburg County, having some doubt as to their legal power to authorize the reallocation of the funds as requested by the Board of School Commissioners, bring the case here for review.
The underlying facts fully set out in the judgment of Judge Bobbitt are sufficient, we think, to justify the reallocation of $200,000.00 of the funds derived from the sale of County School Building Bonds for the erection of physical education building on the grounds of the present West Charlotte Junior-Senior High School. The reasons for the reallocation are stated in the resolution of the Plaintiff Board and are convincing. We regard the departure from the original proposals and allocations contained in the Bond Resolution and advertisement as immaterial and not of the substance.
This view is supported by the decision of this Court in Feezor v. Siceloff, 232 N.C. 563, 61 S.E.2d 714, 717, where it was said, Justice Denny speaking for the Court, "The question before us does not involve any change of purpose for which the school bonds were issued, but only a change in the manner or method of accomplishing that purpose." The judgment below is also in line with what was said by this Court in Atkins v. McAden, 229 N.C. 752, 51 S. E.2d 484, 487: "But G.S. § 153-107 in our opinion, does not place a limitation upon the legal right to transfer or allocate funds from one project to another included within the general purpose for which bonds were issued."
In the case at bar the general purpose was the erection of a senior high school for negro children in Double Oaks area. This would include a physical education building. The erection of the senior high school building would permit the present Junior-Senior High School building in the *650 same locality to become the Junior High School, and the erection of a portion of the physical education facilities on the grounds of the Junior High School for the reasons set out would seem to be not out of line with the general purposes of the bond issue. On the contrary, the reallocation of funds as proposed would be in accord with the general purposes stated in the bond resolution and notice.
In Waldrop v. Hodges, 230 N.C. 370, 53 S.E.2d 263, where bonds had been issued for the purpose of erecting new school buildings and purchasing sites therefor in the district, it was proposed to use 70% of the bond proceeds for the purpose of enlarging elementary school buildings and to hold 30% to be used in connection with a contemplated future bond issue for the erection of a new high school building. It was held this would constitute an unauthorized diversion from the purpose for which the bonds were voted. It was said in the opinion written for the Court by Justice Barnhill, that "While the defendants have a limited authority, under certain conditions, to transfer or allocate funds from one project to another, included within the general purpose for which bonds are authorized, the transfer must be to a project included in the general purpose as stated in the bond resolution and notice of election."
In the last case on this subject considered by this Court, Gore v. Columbus County, 232 N.C. 636, 61 S.E.2d 890, the same principle was applied to the facts of that case. There the bond issue was for erecting, remodeling and enlarging school buildings and in the bond statement and in pre-election notice certain improvements in the school buildings of two named districts were specified. Later, on the basis of a survey it was proposed to use the funds allocated to these schools for the erection of a single high school building to serve both districts in lieu of remodeling and enlarging the existing buildings. It was held the facts found were insufficient to justify reallocation of bond funds for that purpose, unless it should be found that by reason of changed conditions the original projects were no longer needed, and that the proposed building would eliminate the necessity for the improvements originally contemplated.
It is true in our case the diversion of a portion of the funds is to a school not specifically mentioned in the bond order, but it is in the same locality and the funds are to be deducted from those originally allocated to the Senior High School and are to be used to serve the same purpose for the same patrons in a manner thought to be advantageous. The school authorities are not without limited discretion in the matter, and we think its exercise in this instance for the reasons set out in the judgment may not be successfully attacked.
It is not suggested that the voters of this area have been dealt with unfairly, or that any improper motive is being served. Provision is made in the judgment that the authorization of the reallocation requested be based upon proper findings, in accord with the decision of this Court in Gore v. Columbus County, supra.
We conclude that the judgment empowering the Board of County Commissioners, upon proper findings by the Board, to permit the expenditure of $200,000 of the proceeds of the school building bonds referred to, for the purposes set out in the resolution of the Board of School Commissioners of the City of Charlotte, should be affirmed, and it is so ordered.
Judgment affirmed.